,Mr. Justice HaNDY
delivered the opinion of the court.
This was a bill filed by the appellee in the district chancery court at Natchez, alleging that the complainants’ father, Robert Ford, died in the year 1832, leaving the complainant and four other children and his widow, who in the year 1836 intermarried with Wiley M. Wood: That administration of the estate was granted to one Hazlip, who in 1836 made a final settlement with the probate court, showing a balance due by him to the estate of $937.00, and that all the slaves, except two which had died, and the rest of the personal property with one or two exceptions, remained on the plantation of the intestate; that said administrator inventoried sixteen slaves as belonging to the estate, which have since greatly increased in number, and that on the marriage of the appellants, they took possession of the plantation, slaves, and other property of the estate, and so *64continued until the year 1846, cultivating and having the use of the same, and receiving the entire income and profits, without accounting to the complainant for any part thereof; that some time after the death of the intestate his other children, except complainant, died, unmarried and without children, and leaving the complainant, their brother and heir at law surviving, by which he became entitled to five sixths of the personal estate which came to the appellants’ possession, and a fair proportion of the proceeds of the labor of the slaves, and of the rents, issues, and profits of the plantation, from the time appellants took possession, up to the year 1846, at which time complainant sold his right and title to said real estate to the appellant, Wiley M. Wood; that in the year 1846, complainant received from Wiley. M. Wood nine of said slaves, and that the residue of them, except one sold by appellants, yet remain in the possession of the appellants, having greatly increased in value, and numbering, with those received by complainant, about twenty-four; that complainant was a minor when he received the nine slaves as above stated from Wood, and that he was induced by the representations of Wood to believe that he had received his full share of the personal estate; that he had no guardian of his person or estate.
He tenders an allowance and account to Wood for any moneys expended by him on account of complainant’s maintenance and education, or on any other just account; and insists that Wood is to be regarded as a trustee for him of the property of the estate, and as such is accountable for it, and its increase and profits, and prays an account and a just and equitable division of all the slaves, including those received by the complainant.
The appellants demurred to the bill, and on the demurrer being overruled, took this appeal.
The first position taken in behalf of the appellants, and in support of the demurrer is, that a court of chancery had no jurisdiction to decree a distribution of the slaves and other personalty of the estate'; that such power appertained exclusively to the probate court, and that distribution cannot be made without the appointment of an administrator. *65As a general rale, it is undoubtedly true, that distribution must be made by the probate court, and through the medium of an administrator or executor. Yet there are cases in which a court of chancery will exercise the jurisdiction. One of these cases is where no administration has been granted in this State. In such case, it is.settled by this court, that a court of chancery has jurisdiction to decree a division of the property and an account for hire, and that the distributee is not compelled to take out letters of administration. Farris's Heirs v. Graves, 4 S. & M. 707; McRea v. Walker, 4 How. 455; Rabb v. Griffin, 26 Miss. 579; Archer v. Jones, Ib. 583. The jurisdiction of a court of equity also exists, where there are connected with the property sought to be distributed, other matters of controversy, in which the probate court would not be competent to give relief, and which should be adjusted in one suit. Archer v. Jones, supra.
It appears in this case, that the estate of the intestate had been finally settled and all its debts discharged, and that there was no longer an administrator. Nothing remained to be done but to distribute the property and assets among the parties entitled. To compel a distributee to take out letters of administration, execute bond, incur all the expense and trouble, and submit to all the delay incident to a regular administration and settlement of the estate, would under such circumstances be a most useless and unreasonable requirement. And after it should all be done, a material part of his rights in the estate would be unsettled, and require litigation in another' form ; he would have to sue the appellants to recover possession of the slaves, and for their use and hire, and for the rents and profits of the land.
Now all these objects may be accomplished in one and the same proceeding in a court of equity; and as the appellee would have been compelled to resort to that tribunal for relief upon a part of the matters of controversy here involved, upon well-settled doctrine that court had jurisdiction to give relief as to all matters connected with the controversy.
The second objection taken to the bill is, that the relief sought is barred by the statute of limitations, the appellants *66having been in adverse possession of the slaves for more than three yearsy This objection was not taken as a ground of demurrer in the court below, and, for aught that appears in the record, was not made in that court. Under the rule stated in Archer v. Jones, 26 Miss. 587, we do not think that this ground of defence should be entertained here. But if the defence were properly presented, we do not think that it sliould prevail under the circumstances of this case.
The statute prescribing the period of limitation of such actions as could be used for the recovery of slaves, does not in terms apply to a suit in equity. But courts of equity adopt the principle of such statutes, and allow them as rules of decision, in analogy to the rules at law. If under the peculiar facts of any case, the statute would not run at law, it could not be applied in equity, which merely adopts the same rule that would apply at law.
'“"In the present case, the statute could not run at law in favor of the possession of the appellants, because after the slaves came to their possession, there was no administrator in exist-tence, and no one having the capacity to sue at law to recover the slaves. The statute could not commence to operate until the legal title was vested in some one. There being, therefore, no one capable of suing the appellants at law to recover the slaves, the statute did not bar the legal remedy, and consequently cannot be applied to bar the remedy to recover them in ^equity.
It is no answer to this to say, that the complainant might have filed his bill within three years after the appellants took possession of the slaves ; for, though he may have done so, it .does not follow that the statute applies to his bill when he does file it after the lapse of three years.
Nor do we think that the appellants could claim to be in the .adverse possession of the slaves in a just legal sense. There being no person capable of suing at law for the recovery of them, the appellants are rather to be considered as holding them in trust for the party legally entitled and subject to distribution according to law. If administration had been granted to the appellee, it could not be pretended that as such he would have *67been barred of his right to sue and recover the slaves from the appellants.. And we think that this suit must be considered as but another mode of consummating the administration and settlement of the estate, and that the rights of the parties, in reference to the question of limitation, cannot be treated in a court of equity as materially different from what they would have been if administration had- been granted to the complainant at the time of filing this bill, and the suit had been brought by him in that capacity.
Upon the whole, we think that the demurrer was properly disallowed.
The decree is affirmed, and the case remanded to the district chancery court, and the appellants required to answer the bill within sixty days.